Citation Nr: 1036292	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-31 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for vasomotor 
headaches, to include for the period prior to December 1, 2006, 
and a compensable rating for such disability for the period 
thereafter, to include the propriety of the reduction from 50 
percent to noncompensable effective December 1, 2006. 

2.  Entitlement to service connection for a brain disorder, to 
include as aggravation of a congenital Chiari type I 
malformation, manifested by symptoms including balance and memory 
problems.

3.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to August 1987, 
and he is a Purple Heart recipient.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which is the agency of original jurisdiction (AOJ).  

With respect to the service connection claim, the Board notes 
that the AOJ characterized the claimed disability as traumatic 
brain disease manifested by balance and memory problems.  
However, "traumatic brain disease" is a term of art, and the 
Veteran has claimed additional symptoms in addition to balance 
and memory problems.  As such, this issue has been 
recharacterized as stated on the first page of these decision to 
accurately reflect the benefit sought on appeal.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and for hypertension, to 
include as secondary to a brain disorder, have been raised 
by the record.  See informal hearing presentation, letters 
from Veteran dated in June 2004 and February 2007.  Such 
issues have not been adjudicated by the AOJ.  
Additionally, a claim for an earlier effective date for 
the grant of service connection for glaucoma has been 
raised by the record.  See, e.g., October 2006 letter.  
The AOJ issued a notice letter with regard to such claim 
in February 2007, but it is unclear whether such claim has 
been adjudicated.  The Board does not have jurisdiction 
over these three issues and, therefore, they are referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks to have his service-connected vasomotor 
headaches recharacterized as a brain disorder, with the headaches 
as a symptom of such disorder, and an increased evaluation for 
the manifestations of the brain disorder.  He also asserts that 
he has been unemployable as a result of his brain disorder and 
its various manifestations, including but not limited to 
headaches, since June 2001.  The Veteran argues that a congenital 
brain defect was aggravated by trauma during service, to include 
explosions at close range, or by a 1988 surgery to remove 
shrapnel from his spine, resulting in his current brain disorder.  
He further asserts that his brain disorder was manifested by 
headaches until March 2003, when the condition became more severe 
and manifested by different, additional symptoms.  See, e.g., May 
2004 TDIU application, June 2004 letter clarifying claims.  

The Veteran is service-connected for vasomotor headaches and a 
low back disability, status post L4-L5 laminectomy, as well as 
several other disabilities.  In an August 2004 rating decision, 
the AOJ denied a rating in excess of 50 percent for headaches, 
service connection for a brain disorder, and a TDIU.  In a 
September 2006 rating decision, the AOJ reduced the rating for 
headaches from 50 to 0 percent effective December 1, 2006.  The 
Veteran appealed from each of these decisions.  For the following 
reasons, the Board finds that the Veteran's claims are 
inextricably intertwined, and further development is required for 
a fair adjudication of the claims.  Although the Board regrets 
the additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded every 
possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

Specifically, medical evidence of record reflects that the 
Veteran was diagnosed with a congenital Chiari type I 
malformation of the brain in 2003.  See, e.g., June 2003 MRI/MRA 
report, July 2005 letter from Dr. F.  A July 2006 VA treatment 
records further reflect a current diagnosis of organic brain 
disorder.  A May 2006 VA neurological examiner noted that it is 
well described in the medical literature that headaches are a 
common symptom of a Chiari type I malformation. That examiner 
further noted that the Veteran has not had any headaches since 
having an "episode" in March 2003, although he had other 
neurological symptoms after that time.  However, that examiner 
did not specify any currently diagnosed brain disorder.  
Furthermore, it is unclear whether any such disorder, to include 
the Chiari type I malformation, represents a change in diagnosis 
or is otherwise related to the service-connected vasomotor 
headaches.

With respect to the service connection claim for a brain 
disorder, a congenital defect or malformation is not considered a 
disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2009).  Therefore, a congenital defect, as distinguished 
from a disease, generally may not be service-connected as a 
matter of law.  Further, the general presumption of soundness 
upon entry into service, as set forth in 38 C.F.R. § 3.304(b) 
(2009), does not apply to congenital defects.  However, service 
connection may be granted if a congenital defect is subject to, 
or aggravated by, a superimposed disease or injury during service 
which results in additional disability.  See 38 U.S.C.A. §§ 1110, 
1111 (West 2002); VAOPGCPREC 82-90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990); see also Quirin v. Shinseki, 22 Vet. 
App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A 
preexisting condition will be presumed to have been aggravated by 
service where there is a lasting increase in disability during 
service, unless there is a specific finding such increase is due 
to the natural progress of the condition.  38 C.F.R. 3.306(a); 
see also Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation.  38 C.F.R. 3.306(b) (2009).

With respect to the propriety of the rating reduction for 
headaches, such disability was continuously rated as 50 percent 
disabling effective since February 1989, or approximately 17 
years at the time it was reduced.  As the reduction from 50 to 0 
percent disabling resulted in a reduction in the Veteran's 
overall compensation, the provisions of 38 C.F.R. § 3.105(e) 
(2009) must be followed.  Further, as the previous rating was in 
effect for more than five years, and less than 20 years, the 
additional procedural requirements under 38 C.F.R. § 3.344 (2009) 
must be met.  See also 38 C.F.R. § 3.951 (2009) (providing that 
ratings that have been in effect for 20 years or more, based on 
the effective dates of the rating and the reduction of such 
rating, may not be reduced absent a showing of fraud).  Such 
provisions call for caution when determining whether a change in 
diagnosis represents a progression of an earlier diagnosis; or an 
error in the prior diagnosis; or a disease entity independent of 
the service-connected disability.  See 38 C.F.R. § 3.344(a).  In 
any rating reduction case, based upon review of the entire 
record, it must be determined whether the evidence reflects an 
actual change in the level of disability, whether a thorough 
examination was conducted, and whether any improvement actually 
reflects improvement in the ability to function under the 
ordinary conditions of life and work.  Brown v. Brown, 5 Vet. 
App. 413, 420-21 (1993).

As it does not appear that the provisions of 38 C.F.R. § 3.344 
were considered by the AOJ, they must be considered upon remand.  
In particular, the AOJ must review the entire record of 
examinations and medical-industrial history to ensure that the 
examination report reflecting a change of medical findings or 
diagnosis is based upon thorough examination, and is as full and 
complete as the examination upon which the prior rating was 
authorized.  38 C.F.R. § 3.344(a).  If doubt as to the degree of 
disability, or the current diagnosis, remains after due 
consideration of all evidence, the prior rating must be continued 
pending a reexamination to determine the current nature and 
severity of the disability.  38 C.F.R. § 3.344(b).

Pertaining to all three claims, the Veteran has submitted a fully 
favorable decision from the Social Security Administration (SSA) 
pertaining to his claimed disabilities.  As such, all 
determinations and medical records associated with such claim, 
including any records pertaining to periodic renewals of such 
benefits, should be obtained and associated with the claims file 
upon remand.  Additionally, any outstanding treatment records 
should be obtained and associated with the claims file, including 
but not limited to VA treatment records dated from February 2007 
forward and any additional private treatment identified by the 
Veteran.

After all pertinent, available records have been obtained and 
associated with the claims file, the Veteran should be scheduled 
for a VA neurological examination with respect to his headaches 
and brain disorder.  Adjudication of the TDIU claim is dependent 
upon the appropriate rating for headaches and a determination as 
to whether the brain disorder and its manifestations should be 
service connected.  As such, after those claims have been 
readjudicated, with consideration of 38 C.F.R. § 3.344, the 
Veteran should be scheduled for VA examination as to his TDIU 
claim, if necessary.  Thereafter, the TDIU claim should also be 
readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any pertinent outstanding treatment 
records, including but not limited to VA 
treatment records dated from February 2007 
forward, and any additional private 
providers for whom the Veteran provides 
identifying information and an 
authorization and release form.

2.  Obtain and associate with the claims 
file copies of any determinations and 
medical records associated with the 
Veteran's SSA disability benefits, to 
include the initial claim and any periodic 
renewals of benefits.

3.  After completing the above-described 
development, schedule the Veteran for a VA 
neurological examination as to the 
service-connected headaches and the 
claimed brain disorder.  The entire claims 
file and a copy of this remand should be 
made available to the examiner for review, 
and such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner is requested to respond to the 
following:

(a)  Does the Veteran currently have 
any symptoms of vasomotor headaches?  
If so, please specify all such 
symptoms.

(b)  Identify all current brain 
disorder(s), and record all 
manifestations of such disorder(s).  
State specifically whether any 
currently diagnosed brain disorder 
(and manifestations) represents a 
progression of the earlier diagnosis 
of headaches, or an error in such 
prior diagnosis, or is a disease 
entity independent of the service-
connected vasomotor headaches. 

(c)  If any current brain disorder 
does not represent a progression of 
the earlier diagnosis of vasomotor 
headaches, or an error in such prior 
diagnosis, state whether such 
disability is the result of a 
congenital or developmental defect, 
to include a Chiari type I 
malformation.

(d)  For any diagnosed disorder that 
is the result of a congenital or 
developmental defect, is it at least 
as likely as not (probability of 50% 
or more) that such disorder was 
subject to, or aggravated by, a 
superimposed disease or injury during 
service which resulted in additional 
disability?  Or, was the increase in 
severity due to the natural progress 
of the disorder?

(e)  If any diagnosed brain disorder 
is not congenital or developmental in 
nature, is at least as likely as not 
that any such disorder was incurred 
in or aggravated by any incident, 
disease, or injury during service?

(f)  For any diagnosed brain disorder 
that was not incurred or aggravated 
as a direct result of service, is it 
at least as likely as not that such 
disorder was proximately caused, or 
proximately aggravated beyond its 
normal progression, by the service-
connected headaches or back 
disability (including any treatment 
for such disability), or any other 
service-connected disability?

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of all lay and medical 
evidence of record.  If an opinion as to 
any of these questions cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
report and explain why a non-speculative 
opinion cannot be offered.  

4.  After completing any further 
development indicated by any response 
received upon remand with respect to the 
proper rating for headaches and 
entitlement to service connection for a 
brain disorder, readjudicate such claims 
based on all evidence of record.  

With respect to the propriety of the 
rating reduction, readjudication should 
specifically reflect consideration of the 
provisions of 38 C.F.R. § 3.344.  In 
particular, it must be determined that the 
examination(s) upon which the rating 
reduction is based is at least as full and 
complete as the examination upon which the 
initial rating was based, based upon 
review of the entire claims file, 
including all previous examinations and 
the medical-industrial history.  Further, 
it must be determined that it is 
reasonably certain that any improvement 
will be maintained under the ordinary 
conditions of life.  

If the evidence establishes a change in 
diagnosis from vasomotor headaches to a 
brain disorder, such determination should 
be reflected in the adjudication of the 
rating and service connection claims.  In 
particular, if doubt remains as to the 
degree of disability, or whether the 
currently diagnosed brain disorder 
reflects a change in the previous 
diagnosis of vasomotor headaches, the 
prior rating must be continued pending a 
reexamination to determine the current 
nature and severity of the disability.  
Additionally, adjudication of the service 
connection claim should reflect 
consideration of all potential theories, 
to include as aggravation of a 
preexisting, congenital condition and as 
secondary to the other service-connected 
disabilities.  

If the claims as to the rating for 
headaches and service connection for a 
brain disorder remain denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all evidence associated with the 
claims file since the last statement of 
the case, as well as all relevant law.  
Allow an appropriate period of time for 
response.

5.  Thereafter, if necessary, schedule the 
Veteran for a VA examination to determine 
the combined effects of his service-
connected disabilities on his 
employability.  The entire claims file and 
a copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner should offer an opinion as to 
whether the Veteran been unable to secure 
or follow a substantially gainful 
occupation solely as a result of his 
service-connected disabilities at any 
period during this appeal.  The examiner 
should consider the Veteran's level of 
education, special training, and previous 
work experience, but not age or any 
impairment due to nonservice-connected 
disabilities.  Any opinion offered must be 
accompanied by a complete rationale, which 
should reflect consideration of all lay 
and medical evidence of record.  If any 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the report and 
explain why a non-speculative opinion 
cannot be offered.  

6.  After completing any further 
development indicated by any response 
received upon remand with respect to the 
TDIU claim, readjudicate that claim based 
on all lay and medical evidence.  If the 
claim remains denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, which addresses all 
evidence associated with the claims file 
since the last statement of the case, as 
well as all relevant law.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.  The Veteran and his representative has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this REMAND is to 
obtain information and/or evidence which may be dispositive of 
the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655 (2009), failure to cooperate 
by attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

